United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2232
                                    ___________

Michael Eugene Horlas,                *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Elizabeth Robinson; Steve Young;      *
Heather Brueck; Deborah Nichols;      *       [UNPUBLISHED]
William Spefslage,                    *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: August 24, 2011
                                 Filed: August 30, 2011
                                  ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Iowa inmate Michael Eugene Horlas appeals the district court’s1 order
dismissing his 42 U.S.C. § 1983 complaint without prejudice. We conclude dismissal
was proper because the district court did not err in holding that Horlas did not comply
with Fed. R. Civ. P. 11(a). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.